COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Virg Thomas v. Henry Philley, Velma A. Philley, and Martin Amador

Appellate case number:     01-19-00270-CV

Trial court case number: C2018064

Trial court:               355th District Court of Hood County

         Appellant, Vig Thomas, has filed an unopposed motion requesting that our Court order the
district court clerk to file a supplemental clerk’s record containing the trial court’s charge and the
jury’s verdict in the underlying case. We grant the motion and order the district court clerk to file
a supplemental record containing the trial court’s charge and the jury’s verdict by October 3, 2019.
       We also grant appellant’s request to extend the deadline for filing his appellant’s brief.
Appellant’s brief shall be due 30 days after the supplemental clerk’s record is filed with this Court.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman___
                                Acting individually


Date: __September 26, 2019____